Citation Nr: 1750694	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a right lung condition (also claimed as a diaphragm disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel






INTRODUCTION

The Veteran served on active duty from September 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this matter in July 2014 and again in November 2016 for further evidentiary development.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required, necessitating an additional remand.

A Veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  An additional disability is a qualifying disability if: (1) it was not the result of the Veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a).

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c).

To establish proximate causation, the evidence must show that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); OR (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases,   the Veteran's representative's informed consent; OR (iii) the proximate cause of the additional low back disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361 (d).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently addressed the matter of how to construe the statutory requirements of § 1151 when the disability-causing event occurred during a medical procedure that was not performed by a VA doctor or in a VA facility, specifically, how to apply § 1151 to referral situations.  Ollis v. Shulkin, No. 14-1680 (Fed. Cir. 2017).  The Federal Circuit recognized that the benefits under 38 U.S.C.A. § 1151 may be required where the non-VA treatment performed as a result of VA referral results in disability, and thus the VA action is the proximate cause of the resulting disability.  This analysis may extend to affording benefits based on an unforeseen event resulting in the disability, under 38 U.S.C.A. § 1151 (a)(1)(B).  

The Veteran contends that VA referral for bypass surgery resulted in the unforeseen event of a cutting of the right diaphragm, which resulted in a right lung or diaphragm disability.  However, in this case it is not clear that the Veteran has a right diaphragm or right lung disability, or that he suffered a right diaphragm or other injury during a surgery resulting in such disability, or that the Veteran was referred by VA to a facility for the surgery resulting in those harms.  However, the Veteran's statements and the evidentiary record present sufficient evidence of such a disability and sufficient indication that such disability may have resulted from a surgery performed that was the result of a VA referral for such surgery, that a VA examination is warranted to address these questions.  See McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  Such an examination has yet to be conducted despite prior Board remands for evidentiary development.  

In March 2009, the Veteran submitted a statement asserting that he had a heart attack in 1989 and was transported to the Regional Naval Hospital in Agana Heights, Guam, that following treatment and testing it was determined that he required further treatment in Hawaii, and that he was thus treated at Tripler Army Medical Center in Hawaii, where a triple bypass was performed in 1990.  He contended that he was returned to Guam following the surgery, but that he had persistent symptoms, stating,

But, I kept on having a hard time breathing.  I kept on going to the emergency room complaining about having a hard time breathing and that my right side kept on hurting[.]  After complete evaluation, the Naval Doctor told me that my right side lung is not functioning properly because, during the surgery my diaphragm was cut, and that my lungs never functioned properly after the surgery.  It does not expand or contract.  

Thus, the Veteran reports of a Navy physician informing him that surgery performed in 1990 resulted in a cut to the diaphragm which caused a breathing dysfunction.  The Veteran has elsewhere asserted that he was referred by VA for the coronary artery bypass graft (CABG) surgery performed at the Tripler Army Hospital in Honolulu, Hawaii, in June 1990, based on the inability of VA in Guam to perform the surgery.  He contends that he should be awarded 38 U.S.C.A. § 1151 benefits for a right lung or diaphragm condition resulting from that surgery.

In multiple submitted statements over the course of claim, the Veteran has attributed the claimed lung or diaphragm condition to the 1990 surgery while omitting the fact that he had a second CABG surgery performed at Queens Hospital, in Honolulu, Hawaii, in 1996, years following the initial CAGB surgery in June 1990.  The medical record does not support the Veteran having such right diaphragm symptoms prior to that second CAGB surgery in August 1996.  A July 1997 Pacificare treatment record documents the Veteran seeking care for right lung pain, with evidence found on physical examination of elevation and paralysis of the right hemidiaphragm.  The source of that hemidiaphragm condition was not then assessed, though a possible effect of the August 1996 surgery at Queens Hospital was suggested.  

Prior Board remands sought to obtain records from that 1996 private hospitalization and surgery.  

Following the Board's November 2016 remand and in response to the RO's 2016 request for authorization, the Veteran provided a completed VA Form 21-4142a for care provided by treating physicians at Pacificare in Guam in the 1990s, as well as for care by Dr. C.A. at Queens Hospital between 1999 and 2002.  This is problematic, since the treatment records sought in particular were for the Queens Hospital hospitalization in August 1996.  

Some records were obtained from the Veteran's hospitalization at Queens Hospital between August 26 and September 1 of 1996, including of the CABG performed during that hospitalization.  It is unclear from the record whether these were submitted by the Veteran.  

The obtained Queens Hospital records include a pre-surgical assessment of  "progression of disease of native circulation" with "diffuse multi-vessel coronary disease" and angina symptoms six years following the 1990 CABG, attributed principally to poor control of severe hypercholesterolemia, with a history of smoking also noted.  Following the bypass surgery, the Veteran had spasm of the internal mammary artery, and underwent redo of the CABG the same month.  Ultimately, following other surgical complications including discovery of an internal mammary artery dissection, an intra-aortic balloon pump was placed which succeeded in resolving hemodynamic issues.  Surgery was thereafter performed at the facility, also in August 1996, removing the balloon pump.  The obtained Queens Hospital records do not inform of any right diaphragm paralysis or other right diaphragm dysfunction either prior to or subsequent to the surgeries performed in August 1996.  

The multiple surgeries performed at Queens Hospital in August 1996 and the noted surgical complications afford a possibility of right diaphragm condition resulting from these private surgeries.  The obtained hospitalization records do not indicate any referral from a VA facility, but complete records of that care and surgical treatment have not been obtained.  Additional, more complete records should be sought from Queens Hospital, including any referral documents, hospitalization records, and hospital care notes, as these may be crucial to a beneficial determination in this case.  

The record contains a November 1990 letter, associated with VBMS in April 1991, from the Tripler Army Medical headquarters which addresses coordination of care with VA, and thus bolsters the Veteran's contention of bypass surgery at Tripler in June 1990 performed based on referral by VA.  The Board believes that additional efforts should nonetheless be made to obtain such records, with the Veteran's authorization and assistance.

Reviewed records also include some from an April 1991 private emergency room visit, associated with the claims file in July 1991, documenting a car crash in January 1991 resulting in reported lower sternal pain exacerbated by upper extremity movement.  The treatment record documents that a sternotomy wire, likely from the Veteran's June 1990 CABG, was broken.  Corrective surgery was then performed.  This record of care may be relevant to questions of a diaphragm condition stemming from past surgery. 

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization and assistance from the Veteran, obtain the complete records of the private hospitalization and any associated care at Queens Hospital in August and September of 1996 when CABG surgery was performed, including any referral documents, hospitalization records, hospital care notes, pre- and post-surgical records of consultation and evaluation, and any follow-up records.  All requests made to Queens Hospital, and all replies and records received should be documented in the claims file.  

2.  After the above development is completed, schedule the Veteran for a VA in-person medical examination to determine the nature of any current right lung or diaphragm disorder and to obtain an opinion whether such is related to procedures performed as a result of a VA medical center's or VA outpatient clinic's referral for such procedures.  The examiner must review the claims file in conjunction with the examination.  Any indicated tests should be conducted.  Based upon a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

A.  In answering these questions, the examiner should seek independent corroboration for any history provided by the Veteran, because the Veteran has provided histories which have omitted material facts and thus have been contrary to the objective historical record.  

B.  Does the Veteran have a right lung or diaphragm disorder, to include any paralysis or other dysfunction of the right hemidiaphragm?

C.  If so, the examiner should review records of the Veteran's CABG surgeries at Tripler Army Medical Center in June 1990 and at Queens Hospital in August 1996, as well as the April 1991 private emergency room treatment following a January 1991 automobile accident, and the November 1990 letter from Tripler Amy Medical Center (AMC) headquarters (associated with the claims file in April 1991) addressing interaction between VA and Tripler concerning the Veteran's care.  The examiner should also review a July 1997 Pacificare treatment for right lung pain with findings of elevation and paralysis of the right hemidiaphragm.  Other relevant records should also be reviewed.  

The examiner should then opine whether it is at least as likely as not (50 percent likelihood or more) that the right lung or diaphragm disorder developed as a result of an event not reasonably foreseeable occurring in the course of the CABG surgery performed at Tripler AMC in June 1990.  In answering this question, the examiner should address the relative likelihood that an event resulting in a right lung or diaphragm disorder occurred as a result of the CAGB procedures performed at Queens Hospital in August 1996, or resulted from the automobile accident in January 1991, or resulted from other causes.  

D.  For any medical care or procedure, or event not reasonably foreseeable during such medical care or procedure, which resulted in a right lung or diaphragm disorder, is it at least as likely as not (50 percent likelihood or more) that the medical care or procedure was done based on referral by VA care providers?  If so, what was the reason for the referral, and what evidence is there of the referral?  

E.  The examiner should provide a complete rationale (explanation supported by evidence of record as well as the physician's medical knowledge/expertise) for the opinions provided.  

3.  After completion of the above development and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant should be furnished a Supplemental Statement of the Case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


